 1                                                                       O
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   RAYMOND J. KITILYA,                     No. CV 18-02521-CAS (DFM)
12                     Plaintiff,
                                             Order Accepting Report and
13                v.                         Recommendation of United States
14   POMONA POLICE                           Magistrate Judge
     DEPARTMENT,
15
16                     Defendant.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
19   all the records and files herein, along with the Report and Recommendation of
20   the assigned United States Magistrate Judge. No objections to the Report and
21   Recommendation were filed, and the deadline for filing such objections has
22   passed. The Court accepts the findings, conclusions, and recommendations of
23   the United States Magistrate Judge.
24   ///
25   ///
26   ///
27   ///
28   ///
 1         IT IS THEREFORE ORDERED that Judgment be entered dismissing
 2   this action without prejudice.
 3
 4   Dated: October 17, 2018
 5                                        _
                                          CHRISTINA A. SNYDER
 6
                                          United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
